


Exhibit 10.3


FIRST NIAGARA FINANCIAL GROUP
TRANSITION SEVERANCE PLAN
Effective as of March 19, 2013
ARTICLE I.
ESTABLISHMENT OF THE PLAN
First Niagara Financial Group, Inc. (“First Niagara”) hereby establishes a
self-insured severance plan for Gary Crosby (the “Executive”). The term
“Company” means First Niagara and any Organization Under Common Control that is
covered under the Plan in accordance with Section 5.6. The effective date of the
Plan is March 19, 2013 (the “Effective Date”). The Plan Year is the calendar
year.
ARTICLE II.
PARTICIPATION
The Executive will become a participant in the Plan as of the Effective Date.
The Executive will not be eligible to receive any benefit under the terms of the
First Niagara Financial Group Separation Pay Plan or the First Niagara Executive
Severance Plan.
ARTICLE III.
BENEFITS AND PAYMENT OF BENEFITS
Section 3.1. In General. Subject to the Executive's execution within twenty-one
days of his termination of employment of a General Release and Waiver,
substantially in the form attached hereto as Annex 1 (the “Release”), and
non-revocation of the Release within seven days following its execution, the
Executive will receive a Severance Payment, as determined under Section 3.2, in
the event (i) his employment is involuntarily terminated by the Company for
reasons other than Cause, as hereafter defined, (ii) he is required to move
employment to a location further than 100 miles of his current place of
employment and he does not accept such relocation and terminates employment, or
(iii) his aggregate compensation is materially reduced and he terminates
employment so long as the Executive remains in employment with the Company
through his release date as established by the Company; provided, however, that
neither the “Cash Fee,” the “ICEO Restricted Stock Units” nor the “Completion
Bonus” (as those terms are defined in the letter agreement between the Company
and the Executive, dated as of April 5, 2013) shall be considered part of the
Executive's “aggregate compensation” for purposes of this Section 3.1(iii).
(a) For purposes of this Plan, “Cause” means a finding by the Board of Directors
of the Company that any of the following conditions exist:
(1) The Executive's willful and continued failure substantially to perform the
Executive's duties (other than as a result of disability) that is not or cannot
be cured within 30 days of the Company giving the Executive notice of the
failure to so perform. For purposes of this Plan, no act or failure to act will
be deemed “willful” unless effected by the Executive not in good faith and
without a reasonable belief that the Executive's action or failure to act was in
or not opposed to the Company's best interests.
(2) A willful act or omission by the Executive constituting dishonesty, fraud or
other malfeasance, and any act or omission by the Executive constituting immoral
conduct, which in any such case is injurious to the financial condition or
business reputation of the Company.
(3) The Executive's indictment for a felony offense under the laws of the United
States or any state other than for actions related to operation of motor
vehicles which does not involve operation of a motor vehicle while intoxicated
or impaired.
(4) Breach by the Executive of First Niagara's Code of Ethics for Senior
Financial Officers, any restrictive covenant, non-competition, confidentiality
or non-solicitation, or other similar agreement which is applicable to the
Executive.
The Executive will not be deemed to have been terminated for Cause until there
has been delivered to him a copy of a resolution, duly adopted by the
affirmative vote of not less than a majority of the Board of First Niagara at a
meeting called and

1

--------------------------------------------------------------------------------




held for that purpose (after reasonable notice to the Executive and an
opportunity for the Executive, with the Executive's counsel, to be heard before
the Board), stating that, in the good faith opinion of the Board, the Executive
has engaged in conduct described above and specifying the particulars in detail.
(b) Upon the occurrence of any event described in Section 3.1(ii) or
(iii) above, the Executive shall have the right to elect to terminate his
employment under this Agreement by resignation upon not less than thirty
(30) days prior written notice to First Niagara, which notice must be given by
the Executive within ninety (90) days after the initial event giving rise to
said right to elect to terminate his employment. Notwithstanding the preceding
sentence, in the event of a continuing breach of this Agreement by First
Niagara, the Executive, after giving due notice within the prescribed time frame
of an initial event specified above, shall not waive any of his rights solely
under this Agreement by virtue of the fact that Executive has submitted his
resignation but has remained in the employment of First Niagara and is engaged
in good faith discussions to resolve any occurrence of an event described above.
First Niagara shall have at least thirty (30) days to remedy any condition set
forth above, provided, however, that First Niagara shall be entitled to waive
such period and make an immediate payment hereunder.
Section 3.2. Benefit Amount. The Executive's Severance Payment will be equal to
the greater of:
(i) An amount equal to the Executive's base salary, determined as of the date of
termination, for twenty-four (24) months, plus the Executive's targeted bonus
amount; or
(ii) An amount equal to the Executive's base salary, determined as of the date
of termination, for thirty-six (36) months.
In addition, for a twelve (12)-month period following the termination of
employment, First Niagara will reimburse the Executive for outplacement services
in an amount not to exceed $10,000; provided however, that reimbursements for
such outplacement services shall be made in a cash lump sum within 30 days of
the Executive's remittance to First Niagara of a receipt for such services.
Section 3.3. Form of Benefit Payment. Subject to Executive's execution and
non-revocation of a Release in accordance with Section 3.1, beginning with the
first payroll date occurring after the twenty-eighth day after the Executive's
date of termination (the “Benefit Commencement Date”), the Executive will
receive his benefit in the form of direct deposit to his bank account in equal
installments and in accordance with the normal payroll process over the
twenty-four-month period following the Benefit Commencement Date. All applicable
payroll taxes and withholding will be applied. Severance Payments and benefits
payable under this Plan will not be treated as compensation for purposes of
calculating benefits under any other employee benefit plan maintained by the
Company.
Notwithstanding any other provision in this Agreement, for purposes of this
Agreement, “termination of employment” shall mean “Separation from Service” as
defined in Code Section 409A and the Treasury Regulations thereunder, such that
First Niagara and the Executive reasonably anticipate that the level of bona
fide services the Executive would perform after termination would permanently
decrease to a level that is less than 50% of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36-month period.
Notwithstanding anything in this Agreement to the contrary, if the Executive is
a Specified Employee (within the meaning of Treasury Regulations §1.409A-1(i)),
then, to the extent necessary to avoid penalties under Code Section 409A, no
payment shall be made to the Executive prior to the first day of the seventh
month following the date of termination in excess of the “permitted amount”
under Code Section 409A. For these purposes, the “permitted amount” shall be an
amount that does not exceed two times the lesser of: (i) the sum of Executive's
annualized compensation based upon the annual rate of pay for services provided
to First Niagara for the calendar year preceding the year in which occurs the
date of termination or (ii) the maximum amount that may be taken into account
under a tax-qualified plan pursuant to Code Section 401(a)(17) for the calendar
year in which occurs the date of termination. Payment of the “permitted amount”
shall be made in accordance with regular payroll practices. Any payment in
excess of the permitted amount shall be made to the Executive on the first day
of the seventh month following the date of termination.
Section 3.4. Forfeitures of Benefits. The Executive will forfeit his right to
any unpaid Severance Payments benefits if he is reemployed by the Company.

2

--------------------------------------------------------------------------------




Section 3.5. Effect of Regulatory Actions. Any actions by First Niagara under
this Agreement must comply with the law, including regulations and other
interpretive action, of the Federal Deposit Insurance Act, Federal Deposit
Insurance Corporation, or other entities that supervise any of the activities of
First Niagara. Specifically, any payments to the Executive by First Niagara,
whether pursuant to this Agreement or otherwise, are subject to and conditioned
upon their compliance with Section 18(k) of the Federal Deposit Insurance Act,
12 U.S.C. Section 1828(k), and the regulations promulgated thereunder in 12
C.F.R. Part 359.
Section 3.6. Golden Parachute Adjustments. Notwithstanding anything in this
Agreement or any other agreement to the contrary:
(a) In the event First Niagara (or its successor) and the Executive both
determine, based upon the advice of the independent public accountants for First
Niagara, that part or all of the consideration, compensation or benefits to be
paid to the Executive under this Agreement constitute “parachute payments” under
Code Section 280G(b)(2) then, if the aggregate present value of such parachute
payments, singularly or together with the aggregate present value of any
consideration, compensation or benefits to be paid to the Executive under any
other plan, arrangement or agreement which constitute “parachute payments”
(collectively, the “Parachute Amount”) exceeds 2.99 times the Executive's “base
amount,” as defined in Code Section 280G(b)(3) (the “Executive Base Amount”),
the amounts constituting “parachute payments” which would otherwise be payable
to or for the benefit of the Executive shall be reduced to the extent necessary
so that the Parachute Amount is equal to 2.99 times the Executive Base Amount
(the “Reduced Amount”); provided that such amounts shall not be so reduced if
the Executive determines, based upon the advice of an independent public
accounting firm (which may, but need not be the independent public accountants
of First Niagara), that without such reduction the Executive would be entitled
to receive and retain, on a net after tax basis (including, without limitation,
any excise taxes payable under Code Section 4999), an amount which is greater
than the amount, on a net after tax basis, that the Executive would be entitled
to retain upon Executive's receipt of the Reduced Amount.
(b) If the determination made pursuant to subsection (a) above results in a
reduction of the payments that would otherwise be paid to the Executive except
for the application of this Section, then the Executive may then elect, in the
Executive's sole discretion, which and how much of any particular entitlement
shall be eliminated or reduced and shall advise First Niagara in writing of the
Executive's election within ten days of the determination of the reduction in
payments; provided, however, that if it is determined that such election by the
Executive shall be in violation of Code Section 409A, or if no such election is
made by the Executive within such ten-day period, the allocation of the required
reduction shall be pro-rata.. If no such election is made by the Executive
within such ten-day period, First Niagara may elect which and how much of any
entitlement shall be eliminated or reduced and shall notify the Executive
promptly of such election. Within ten days following such determination and the
elections hereunder, First Niagara shall pay or distribute to or for the benefit
of the Executive such amounts as are then due to the Executive under this
Agreement and shall promptly pay or distribute to or for the benefit of the
Executive in the future such amounts as become due to the Executive under this
Agreement.
(c) As a result of the uncertainty in the application of Section 280G of the
Code at the time of a determination hereunder, it is possible that payments will
be made by First Niagara which should not have been made under clause (a) of
this Section (an “Overpayment”) or that additional payments which are not made
by First Niagara pursuant to clause (a) of this Section should have been made
(an “Underpayment”). In the event that there is a final determination by the
Internal Revenue Service, a final determination by a court of competent
jurisdiction or a change in the provisions of the Code or regulations pursuant
to which an Overpayment arises, any such Overpayment shall be treated for all
purposes as a loan to the Executive which the Executive shall repay to First
Niagara together with interest at the applicable Federal rate provided for in
Code Section 7872(f)(2). In the event that there is a final determination by the
Internal Revenue Service, a final determination by a court of competent
jurisdiction or a change in the provisions of the Code or regulations pursuant
to which an Underpayment arises under this Agreement, any such Underpayment
shall be promptly paid by First Niagara to or for the benefit of the Executive,
together with interest at the applicable Federal rate provided for in Code
Section 7872(f)(2).
The calculations required by clause (a) of this Section will be made by First
Niagara's independent accounting firm engaged immediately prior to the event
that triggered the payment, in consultation with First Niagara's outside legal
counsel, and for purposes of making the calculation the accounting firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Code Sections

3

--------------------------------------------------------------------------------




280G and 4999, provided that the accounting firm's determinations must be made
with substantial authority (within the meaning of Code Section 6662).


ARTICLE IV.
ADMINISTRATION OF PLAN
Section 4.1. Appointment of Plan Administrator and Responsibility for
Administration of Plan. First Niagara shall serve as Plan Administrator and
shall administer this Plan in accordance with its terms. The Plan Administrator
may designate other persons to carry out the responsibilities to control and
manage the operation of the Plan.
Section 4.2. Agents. The Plan Administrator may employ such agents, including
counsel, as it may deem advisable for the administration of the Plan.
Section 4.3. Compensation. The Company shall pay all the expenses of the Plan
Administrator. The Company shall indemnify any employees of the Company to whom
responsibilities have been delegated under Section 4.1 against any liability
incurred in the course of administration of the Plan, except liability arising
from their own gross negligence or willful misconduct.
Section 4.4. Records. The acts and decisions of the Plan Administrator shall be
duly recorded. The Plan Administrator shall make a copy of this Plan available
for examination by the Executive during the business hours of First Niagara.
Section 4.5. Defect or Omission. The Plan Administrator shall refer any material
defect, omission or inconsistency in the Plan to the Board of Directors of First
Niagara for such action as may be necessary to correct such defect, supply such
omission or reconcile such inconsistency.
Section 4.6. Liability. Except for their own negligence, willful misconduct or
breach of fiduciary duty, neither the Plan Administrator nor any agents
appointed by the Plan Administrator shall be liable to anyone for any act or
omission in the course of the administration of the Plan.
Section 4.7. Contributions and Financing. All benefits required to be paid by
the Company under the Plan shall be paid as due directly by the Company from its
general assets.
Section 4.8. Claims Procedure. The claims procedure set forth in this paragraph
is the exclusive method of resolving disputes that arise under the Plan.
(a) Written Claim. Any person asserting any rights under this Plan must submit a
written claim to the Compensation Committee of First Niagara's Board of
Directors (the “Committee”). The Committee shall render a decision within a
reasonable period of time from the date on which the Committee received the
written claim, not to exceed 90 days, unless an extension of time is necessary
due to reasonable cause.
(b) Denial of Claim. If a claim is denied in whole or in part, the claimant must
be provided with the following information:
(1) A statement of specific reasons for the denial of the claim;
(2) References to the specific provisions of the Plan on which the denial is
based;
(3) A description of any additional material or information necessary to perfect
the claim with an explanation of why such material information is necessary;
(4) An explanation of the claims review procedures with a statement that the
claimant must request review of the decision denying the claim within 30 days
following the date on which the claimant received such notice.

4

--------------------------------------------------------------------------------




(c) Review of Denial. The claimant may request that the First Niagara Board of
Directors review the denial of a claim. A request for review must be in writing
and must be received by the Board of Directors within 30 days of the date on
which the claimant received written notification of the denial of the claim. The
Board of Directors will render a decision with respect to a written request for
review within 60 days from the date on which the Board of Directors received the
request for review. If the request for review is denied in whole or in part, the
Board of Directors must mail the claimant a written decision that includes a
statement of the reasons for the decision.
ARTICLE V.
MISCELLANEOUS PROVISIONS
Section 5.1. Plan Terms are Legally Enforceable. The Company intends that the
terms of this Plan, including those relating to coverage and benefits, are
legally enforceable.
Section 5.2. Plan Exclusively Benefits the Executive. The Company intends that
the Plan is maintained for the exclusive benefit of the Executive.
Section 5.3. Illegality of Particular Provision. The illegality of any
particular provision of the Plan shall not affect the other provisions, and the
Plan shall be construed in all other respects as if such invalid provision were
omitted.
Section 5.4. Applicable Laws. To the extent not pre-empted by the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Plan shall be
governed by the laws of the State of New York.
Section 5.5. Non-Guaranty of Employment. Nothing in this Plan shall be construed
as granting the Executive a right to continued employment with the Company.
Section 5.6. Coverage of Plan by Organization Under Common Control. The Plan is
adopted by First Niagara and covers any Organization Under Common Control with
First Niagara. The term “Organization Under Common Control” means (i) an
Affiliated Corporation, (ii) a Related Business, (iii) an Affiliated Service
Organization or (iv) any other entity required to be aggregated with First
Niagara pursuant to Section 414(o) of the Code and the regulations thereunder.
The term “Affiliated Corporation” means any corporation that is a member of a
controlled group of corporations as defined in Section 414(b) of the Code, which
includes First Niagara. The term “Related Business” means any trade or business
included in a group of trade or businesses with First Niagara which are under
common control, as defined in Section 414(c) of the Code. The term “Affiliated
Service Organization” means any service organization which is a member of an
affiliated service group, as defined in Section 414(m) of the Code, which
includes First Niagara.
ARTICLE VI.
AMENDMENT AND TERMINATION
First Niagara intends to maintain this Plan indefinitely, but reserves the right
to amend, modify or terminate the Plan at any time. First Niagara may make
modifications or amendments to the Plan that are necessary or appropriate to
maintain the Plan as a plan meeting the requirements of the applicable
provisions of ERISA.
ARTICLE VII.
POST TERMINATION OBLIGATIONS
Section 7.1. The Executive hereby covenants and agrees that, for a period of one
(1) year following his termination of employment with First Niagara, he shall
not, without the written consent of First Niagara, either directly or
indirectly:
(i) solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of First Niagara, or any of its subsidiaries
or affiliates, to terminate his or her employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to, any business whatsoever that competes with the business of First
Niagara, or any of its direct or indirect subsidiaries or affiliates or has
headquarters or offices within 100 miles of the locations in which First
Niagara, or any of its direct or indirect subsidiaries or affiliates, has
business operations or has filed an application for regulatory approval to
establish an office;

5

--------------------------------------------------------------------------------




(ii) become an officer, employee, consultant, director, independent contractor,
agent, sole proprietor, joint venturer, greater than 5% equity owner or
stockholder, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other entity competing with First Niagara or its affiliates in the same
geographic locations where First Niagara or its affiliates has material business
interests; or
(iii) solicit, provide any information, advice or recommendation or take any
other action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any customer of First Niagara or any
of its direct or indirect subsidiaries or affiliates to terminate an existing
business or commercial relationship with First Niagara.
Section 7.2. The Executive shall, upon reasonable notice, furnish such
information and assistance to First Niagara as may reasonably be required by
First Niagara, in connection with any litigation in which it or any of its
subsidiaries or affiliates is, or may become, a party; provided, however, that
the Executive shall not be required to provide information or assistance with
respect to any litigation between the Executive and First Niagara or any of its
subsidiaries or affiliates.
Section 7.3. All payments and benefits to the Executive under this Plan shall be
subject to the Executive's execution and non-revocation of a Release in
accordance with Section 3.1 and the Executive's compliance with this
Article VII. The parties hereto, recognizing that irreparable injury will result
to First Niagara, its business and property in the event of the Executive's
breach of this Article VII, agree that, in the event of any such breach by the
Executive, First Niagara will be entitled, in addition to any other remedies and
damages available, to an injunction to restrain the violation hereof by the
Executive and all persons acting for or with the Executive. The Executive
represents and admits that the Executive's experience and capabilities are such
that the Executive can obtain employment in a business engaged in other lines
and/or of a different nature than First Niagara, and that the enforcement of a
remedy by way of injunction will not prevent the Executive from earning a
livelihood. Nothing herein will be construed as prohibiting First Niagara from
pursuing any other remedies available to them for such breach or threatened
breach, including the recovery of damages from the Executive.
IN WITNESS WHEREOF, the parties have duly executed this Plan as of the date
first above written.
 
 
 
 
 
FIRST NIAGARA FINANCIAL GROUP, INC.
 
Date: April 8, 2013
By:  
/s/ Kate White
 
 
Kate White, Managing Director of Human Resources
 
 
 
 
 
 
 
 
CHIEF EXECUTIVE OFFICER
 
Date: April 6, 2013
/s/ Gary M. Crosby
 
Gary M. Crosby 
 
Chief Operating Officer and Interim Chief Executive Officer 

 

6

--------------------------------------------------------------------------------






Annex 1
GENERAL RELEASE AND WAIVER


GENERAL RELEASE AND WAIVER (this “Release”), by Gary M. Crosby (“Executive”) in
favor of First Niagara Financial Group, Inc. (the “Corporation” and together
with the Corporation's affiliates and subsidiaries, the “Group”).
WHEREAS, Executive's employment with the Group was terminated, effective as of
[•], 20[•] (the “Termination Date”).
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties agree as follows:
1.General Release and Waiver. Executive knowingly and voluntarily waives,
terminates, cancels, releases and discharges forever the members of the Group
and each of their respective predecessors, successors or assigns, present and
former directors, officers, employees, shareholders, investors, attorneys and
agents and representatives, individually and in their official capacities (each,
a “Released Party”), from any and all actions, causes of action, claims,
allegations, rights, obligations, liabilities, or charges (collectively,
“Claims”) that he (or his heirs, executors, administrators, successors and
assigns) has or may have, whether known or unknown, by reason of any matter,
cause or thing occurring at any time before and including the Effective Date (as
defined below), including, without limitation, Claims for compensation or
bonuses; breach of contract; tort; wrongful, abusive, unfair, constructive, or
unlawful discharge or dismissal; impairment of economic opportunity defamation;
age and national origin discrimination; sexual harassment; back pay; attorneys'
fees; whistleblower claims; emotional distress; intentional infliction of
emotional distress; assault; battery, pain and suffering; punitive or exemplary
damages; violations of the Equal Pay Act, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967 (“ADEA”), the Americans with Disabilities Act of 1991, the Employee
Retirement Income Security Act of 1974, as amended, the Older Workers Benefit
Protection Act of 1990, the Fair Labor Standards Act, the Worker Adjustment
Retraining and Notification Act, the Family Medical Leave Act, any applicable
state or local discrimination or human rights law, including all amendments to
any of the aforementioned acts; and violations of any other federal, state, or
municipal fair employment statutes or laws, including, without limitation,
violations of any other law, rule, regulation, or ordinance pertaining to
employment, wages, compensation, hours worked, or any other matters related in
any way to Executive's employment with the Group or the termination of that
employment; provided, however, that this Section 1 shall not release (a) any
Claim for breach of this Release, the letter agreement, dated April 5, 2013,
between the Corporation and Executive and Annex 1 thereto (the “Letter
Agreement”) or the Plan (as defined in the Letter Agreement), (b) any Claim for
accrued benefits to which Executive is entitled under the Corporation's
retirement and welfare benefit plans and programs, (c) Executive's rights as a
stockholder of the Corporation or (d) any rights for indemnification or
contribution under the Corporation's certificate of incorporation or by-laws or
equivalent governing documents of the Corporation and its affiliates, the law of
the State of Delaware, any indemnification agreement between Executive and the
Corporation or any rights to insurance coverage under any directors' and
officers' liability insurance or fiduciary insurance policy. It is the intention
of the parties to make this Release as broad and as general as the law permits
(subject to the preceding proviso).
2.Additional Representations. Executive further represents and warrants that he
has not filed any civil action, suit, arbitration, administrative charge, or
legal proceeding against any Released Party nor has he assigned, pledged, or
hypothecated as of the Effective Date his Claim to any person and no other
person has an interest in the Claims that he is releasing.
3.Acknowledgements by Executive. Executive acknowledges and agrees that he has
read this Release in its entirety and that this Release is a general release of
all known and unknown Claims, including, without limitation, to rights and
Claims arising under ADEA. Executive further acknowledges and agrees that:
i.
Executive may later discover facts different from or in addition to those which
he knows or believes to be true now, and he agrees that, in such event, this
Release shall nevertheless remain effective in all respects, notwithstanding
such different or additional facts or the discovery of those facts;

ii.
Executive has been advised, and is being advised by the Release, to consider
consulting with an attorney before executing this Release;


7

--------------------------------------------------------------------------------




iii.
Executive has been advised, and is being advised by this Release, that he has
twenty-one (21) days within which to consider this Release but that he can
execute this Release at any time prior to the expiration of such 21-day period;
and

iv.
Executive is aware that this Release shall become null and void if he revokes
his agreement to this Release within seven (7) days following the date of
execution of this Release. Executive may revoke this Release at any time during
such seven-day period by delivering (or causing to be delivered) written notice
of his revocation of this Release no later than 5:00 p.m. eastern time on the
seventh (7th) full day following the date of execution of this Release (the
“Effective Date”) to:

[•]
Executive agrees and acknowledges that a notice of revocation that is not
received by such date and time will be invalid and will not revoke this Release.
4.Additional Agreements. Executive agrees that should any person or entity file
or cause to be filed any civil action, suit, arbitration, or other legal
proceeding seeking equitable or monetary relief concerning any Claim released by
Executive herein, Executive shall not seek or accept any personal relief from or
as the result of such civil action, suit, arbitration, or other legal
proceeding.
5.Governing Law. To the extent not subject to federal law, this Release will be
governed by and construed in accordance with the law of the State of New York
applicable to contracts made and to be performed entirely within that state.
6.Successors. This Release shall inure to the benefit of the Corporation and its
successors and assigns.
7.Captions; Section Headings. Captions and section headings used herein are for
convenience only and are not a part of this Release and shall not be used in
construing it.
8.Counterparts; Facsimile Signatures. This Release may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original instrument without the production of any other counterpart. Any
signature on this Release, delivered by either party by facsimile transmission
shall be deemed to be an original signature thereto.
IN WITNESS WHEREOF, Executive has signed this Agreement on this [•], 20[•].


 
 
Gary M. Crosby
 



Accepted and Agreed:
 
 
First Niagara Financial Group, Inc.
 
 
By:
 
 
 

            

8